Citation Nr: 0417211	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  98-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease with neuropathy status post lumbar laminectomy, to 
include as secondary to service-connected residuals of a 
lumbar strain.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for a heart disorder as a result of treatment at 
a VA Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  A March 1998 rating decision denied service 
connection for degenerative joint disease with neuropathy 
status post lumbar laminectomy, to include as secondary to 
service-connected residuals of a lumbar strain.  An October 
2002 rating decision denied service connection for a heart 
disorder under the provisions of 38 U.S.C.A. § 1151.  The 
veteran, who had active service from September 1948 to May 
1952 as well additional service thereafter in the Army 
Reserves, appealed those decisions to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for additional development in May 2003, and 
that development was completed by the RO.  The case has since 
been returned to the Board for appellate review.

The issue of entitlement to service connection for 
degenerative joint disease with neuropathy status post lumbar 
laminectomy will be discussed in the remand portion of this 
decision.  That issue is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In March 1999, the veteran underwent a cardiac 
catheterization, angioplasty, and stent placement at a VA 
Medical Center (VAMC).

3. The veteran is not shown to have any additional disability 
as a result of VA treatment performed in March 1999.

CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for a heart disorder as a result of treatment at a VA Medical 
Center in March 1999 have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the October 
2002 rating decision denying the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 as 
well as the November 2002 Statement of the Case and April 
2004 Supplemental Statement of the Case issued in connection 
with this claim have notified the veteran of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his claim was denied.  In addition, the RO sent a 
letter to the veteran in September 2002, prior to the initial 
adjudication of the veteran's 38 U.S.C.A. § 1151 claim, and 
another letter in March 2003 that specifically informed him 
of the substance of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
the evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to
substantiate a claim.  In this regard, the veteran's VA 
treatment records and private medical records have been 
obtained and associated with the claims file.  In addition, 
the Board notes that the RO requested the veteran's service 
medical records.  Although some of his service medical 
records were available, there was a negative response in 
connection with the request for service medical records for 
his reserve service from May 1955 to September 1956, from 
April 1961 to February 1971, and from July 1970 to August 
1970.  The veteran and his representative have not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for 
compensation under 38 U.S.C.A. § 1151 for a heart disorder.  
Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a medical opinion is 
unnecessary to decide the claim because the appellant has not 
submitted any evidence, beyond his own assertions, to support 
his contentions that the VA was at fault in causing 
additional disability.  As will be explained further below, 
the medical evidence clearly establishes that the veteran was 
in stable condition after having a catheterization, 
angioplasty, and stent placement and that he did not have 
further problems until many years thereafter.  The record 
contains no probative evidence that demonstrates otherwise.  
Under these circumstances, the Board is of the opinion that 
the VCAA does not require a medical opinion to explain what 
is evident from the medical evidence.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of this portion of the 
veteran's appeal has been obtained.  Simply put, the Board 
finds that disposition of the appellant's claim is 
appropriate.
  

Background and Evidence

Service records show that the veteran had active service from 
September 1948 to May 1952 with additional service thereafter 
in the Army Reserves.

VA treatment records dated from March 1997 to April 1999 
indicate that the veteran had a history of coronary artery 
disease and hypertension.  He was referred for a diagnostic 
cardiac catheterization in March 1999 after having had a 
stress echo test.  Prior to having the catheterization 
performed, the veteran signed a request for administration of 
anesthesia and for performance of operations and other 
procedures.  In this request, he acknowledged the nature and 
purpose of the procedures as well as the risks and possible 
complications, including the fact that there was no 
guaranteed outcome.  He was also provided preadmission 
testing.  The catheterization revealed a wall motion 
abnormality as well as an 80 percent lesion in the ostial 
obtuse marginal vessel and 70 percent at the proximal left 
anterior descending artery.  As a result of these findings, 
the veteran was admitted to the hospital a week later for an 
elective percutaneous transluminal coronary angioplasty with 
stents, and he once again gave his informed consent.  It was 
noted that the procedure was performed without complications, 
and the veteran was discharged in a stable condition.  He was 
instructed to avoid strenuous activities and to contact a 
physician if he developed chest pain, shortness of breath, or 
bleeding from the wound site.  

VA outpatient records dated from May 1997 to May 2002 show 
that the veteran had a routine follow-up appointment in May 
1999 during which he was found to be asymptomatic.  He did 
not complain of any chest pain, shortness of breath, 
orthopnea, paroxysmal nocturnal dyspnea, or pedal edema.  
Although he did have some chest pain while walking ten days 
after his angioplasty and stent placement, the veteran told 
the treating physician that his cardiologist provided him 
with a stress test, which had been negative.  In September 
1999, the veteran complained of only occasional chest 
discomfort that went away with rest, and he had no complaints 
in December 1999.  A staff physician noted that there were no 
symptoms of atherosclerotic heart disease in April 2000 and 
again in August 2001.

Private medical records dated from December 1997 to October 
2003 document the veteran's treatment for various disorders.  
In June 1999, the veteran did not report any chest pain, and 
it was noted that the veteran's coronary artery disease was 
stable.  In July 1999, the veteran reported that his chest 
pain had progressed in frequency and in intensity.  As a 
result of this pain, he was unable to exercise on his 
treadmill.  The treating physician listed his impression as 
exertional angina and suspected that the veteran had 
restenosis of the arteries.  It was later noted that he had a 
single episode of chest pain in July 1999 and that it had 
resolved with rest.  He was stable and was allowed to resume 
exercise.  In August 1999, the veteran had no chest pain with 
walking or other activities, and his prognosis was good.  He 
continued to have decreased angina in December 1999, as it 
was noted that he did not have angina with daily activities 
and that he had only slight angina with exercise.  His 
symptoms of coronary artery disease were stable.  In March 
2000, the veteran complained of palpitation, but did not have 
angina on exertion and denied having dyspnea.  His physician 
continued to list his coronary artery disease as stable.  In 
June 2000, it was noted that the veteran had been walking for 
40 minutes a day on a treadmill and had no chest pain or 
shortness of breath.  The palpitations that he was having 
earlier and for which he had a 30-day event recorder had 
resolved, and they were believed to be primarily premature 
atrial contractions and premature ventricular contraction 
with no sustained episodes of tachycardia.  He had a follow-
up appointment in October 2000 during which he had a regular 
cardiac rate and rhythm with no murmur.  He told the 
physician that he walked 45 minutes a day on the treadmill 
and only had occasional chest discomfort mainly when he 
exercised immediately after eating.  The veteran was 
diagnosed with stable coronary artery disease.  Similar 
results were found at another follow-up appointment in April 
2001.  

The private medical records dated from December 1997 to 
October 2003 also indicate that the veteran underwent another 
diagnostic cardiac catheterization in July 2001 after having 
an abnormal perfusion scan.  There were no hemodynamically 
significant lesions present, and there was no evidence of any 
significant stent restensois.  There was low normal ejection 
fraction with no discreet segmental wall motion 
abnormalities.  He was afforded a cardiolite perfusion stress 
with spect (gated) in April 2003, which revealed a very small 
inferior apical perfusion defect that was reversible as well 
as normal left ventricular function with no regional wall 
abnormalities.  There was a mild decrease in thickening of 
the apical inferior segment.  The ejection fraction was 56%.  
He was also provided an echocardiogram in April 2003, which 
found mild left atrial enlargement and mild left ventricular 
hypertrophy without abnormal regional wall motion or ejection 
fraction.  There was also Grade I diastolic dysfunction of 
the left ventricle, mild calcified annulus with trace to mild 
mitral regurgitation, mild tricuspid regurgitation, and mild 
pulmonary hypertension.  In August 2003, his coronary artery 
disease was listed as stable.  

Private medical records dated from June 1998 to September 
2003 document the veteran's treatment for various disorders.  
He had a follow-up appointment for his coronary artery 
disease in June 2001 and told his treating physician that he 
had been walking for 40 minutes a day on a treadmill and that 
he had no chest pain or shortness of breath.  He reported 
that he generally felt quite well, and his palpitations, 
which were believed to be primarily premature atrial 
contractions and premature ventricular contraction with no 
sustained episodes of tachycardia, had resolved.  In October 
2000, he was seen again for a follow-up appointment and 
continued to generally feel well.  He had been walking on a 
treadmill for 45 minutes a day and only experienced 
occasional chest discomfort, which mainly occurred when he 
exercised immediately after eating.  He again indicated in 
April 2001 that was not having any chest pains, and his 
coronary artery disease was listed as stable in October 2001 
and April 2002.

In his July 1999 claim for compensation under 38 U.S.C.A. 
§ 1151, the veteran indicated that he had a heart procedure 
performed on March 12, 1999 at the Indianapolis VA Medical 
Center.  He later had these procedures redone at a private 
hospital.

Private medical records dated from July 2001 to March 2002 
document the veteran's treatment for coronary artery disease.  
These records include a March 2002 letter from James W. 
McCriskin, M.D. to the veteran's representative.  In that 
letter, Dr. McCriskin indicated that following a diagnostic 
stress echocardiogram in February 1999 the veteran had 
undergone cardiac catheterization and had stents placed in 
the ostial marginal vessel and proximal left anterior 
descending artery.  He was later found in July 1999 to have 
significant disease of the second obtuse marginal branch 
prior to the previously placed stent and then had an 
additional stent.  He had exertional chest pain in July 2000 
and underwent a perfusion stress test.  In January 2001, he 
began taking medications for his significant symptomatology 
associated with his ventricular and supraventricular cotopy, 
which resulted in resolution of his symptoms.  He eventually 
underwent another diagnostic cardiac catheterization in July 
2001.  He was seen again in September 2001 for a follow-up of 
his catheterization, and there was no evidence of in-stent 
restenosis.  He underwent an echocardiogram in March 2002, 
which revealed normal left ventricular size and function with 
Grade I diastolic dysfunction, mild left atrial enlargement, 
mild mitral and mild tricuspid regurgitation with a slight 
increase in his left atrial size compared with his previous 
echocardiogram.  An electrocardiogram showed sinus 
bradycardia with a first-degree block leftward axis 
deviation, and normal corrected Q-T interval.

VA outpatient records dated from April 2002 to April 2003 
noted in February 2003 that the veteran saw his private 
cardiologist a month earlier and had a good evaluation.


Law and Analysis

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for a heart disorder as result of 
treatment at a VAMC.  More specifically, he claims that he 
had a procedure performed in March 1999 that later had to be 
redone.

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997, a claimant is 
required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Since the veteran filed his claim after that date, he must 
show some degree of fault, and more specifically, that the 
proximate cause of his disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care or was an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a)(1).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 3.358(c).  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran has not demonstrated that he has additional 
disability resulting from the procedures he underwent in 
March 1999 at a VAMC.  VA medical records clearly show that 
the veteran underwent a cardiac catheterization, angioplasty, 
and stent placement in March 1999, but subsequent records 
fail to show any additional disability resulting from those 
procedures.  In this regard, it was noted that the procedures 
were performed without complications, and the veteran was 
discharged in stable condition.  VA outpatient records and 
private medical records immediately following the procedures 
also showed that the veteran had improved.  Although the 
veteran apparently had another stent placed in July 1999, 
albeit in the second obtuse marginal branch, there is no 
indication that this additional procedure was due to any 
treatment or fault on the part of VA.  Multiple treatment 
records indicated that the veteran did not have any chest 
pains and listed his coronary artery disease as stable.  
Although the Board acknowledges that the veteran later 
required another catheterization, the Board observes that his 
need for such a catheterization manifested many years after 
the procedures performed in March 1999 and that there is no 
medical evidence indicating that his subsequent 
symptomatology resulted from those procedures.  Further, even 
assuming the procedure performed on the veteran in March 1999 
did not achieve the desired results, there is no competent 
medical evidence of any carelessness, negligence, lack of 
proper skill, error in judgment or some instance of fault on 
the VA in furnishing the procedure or that the outcome of the 
procedure was an event not reasonably foreseeable.  In this 
regard, the Board observes that the veteran signed a request 
for administration of anesthesia and for performance of 
operations and other procedures in which he acknowledged that 
no guarantees had been made to him concerning the results of 
the procedure.

Thus, the evidence of record does not establish that that the 
veteran has additional disability as a result of a procedure 
performed at a VAMC in March 1999.  Simply put, there is no 
evidence that the veteran currently suffers from a heart 
disorder that was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA in furnishing medical care for 
the veteran's heart, or was an event not reasonably 
foreseeable.  For these reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 based on VA 
treatment for the heart. Accordingly, the Board concludes 
that compensation for additional disability of the heart is 
not warranted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a heart disorder 
due to treatment performed at a VAMC in March 1999 is denied.


REMAND

As discussed above, the VCAA requires the VA to assist a 
claimant in obtaining that evidence.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

In this case, the veteran was afforded a VA examination in 
March 1999 in connection with his claim for service 
connection for degenerative joint disease with neuropathy 
status post lumbar laminectomy.  However, the Board finds the 
examiner's opinion to require further clarification regarding 
the relationship, if any, between the veteran's degenerative 
joint disease and his service-connected residuals of a 
lumbosacral strain.  In the March 1999 VA examination report, 
the examiner commented that it is not usual that a lumbar 
strain would advance on to lumbar stenosis and degenerative 
joint disease.  However, the applicable provisions of the 
relevant legal criteria only require that a causal 
relationship be at least as likely as not to exist in order 
to help establish a claim for service connection. 

In addition, the Board notes that the VA examiner did not 
address the issue of whether the veteran's residuals of a 
lumbosacral strain may have aggravated his degenerative joint 
disease.  The United States Court of Appeals for Veterans 
Claims has held that when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected for that degree of aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Therefore, the 
Board finds that a medical opinion should be obtained for the 
purpose of determining whether the veteran's degenerative 
joint disease is causally or etiologically related to, or 
aggravated by his service-connected residuals of a 
lumbosacral strain.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

The RO should refer the veteran's 
claims folder to the March 1999 VA 
examiner, or if unavailable to 
another suitably qualified VA 
examiner, for a clarifying opinion as 
to the etiology of the veteran's 
degenerative joint disease with 
neuropathy status post lumbar 
laminectomy.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and offer an opinion as to 
whether it is at least as likely as 
not that the veteran's current 
degenerative joint disease of the 
lumbar spine is either caused by or 
permanently aggravated by the 
veteran's service-connected residuals 
of a lumbosacral strain.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



